PD-00013-15
                                                                                                COURT OF CRIMINAL APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                              Transmitted 4/2/2015 11:58:17 AM
April 2, 2015                                                                                   Accepted 4/2/2015 12:49:22 PM
                                                                                                                  ABEL ACOSTA
                                               NO.	  00013-­‐15	                                                       CLERK

	  

THE	  STATE	  OF	  TEXAS	   	              	        §	       	       IN	  THE	  COURT	  OF	  

V.	     	        	        	       	        	        §	       	       CRIMINAL	  APPEALS	  

MICHAEL	  ERIC	  RENDON	                     	        §	       	       AUSTIN,	  TEXAS	  

	  

                           APPELLEE’S	  MOTION	  FOR	  AN	  
                           EXTENSION	  OF	  TIME	  TO	  FILE	  
                          APPELLEE’S	  BRIEF	  ON	  STATE’S	  
                  PETITION	  FOR	  DISCRETIONARY	  REVIEW	  
                                               	  
TO	  THE	  HONORABLE	  COURT	  OF	  CRIMINAL	  APPEALS:	  
	  
	      Now	  comes,	  Edward	  F.	  Shaughnessy,	  III,	  attorney	  at	  law,	  attorney	  

for	  the	  appellee,	  Michael	  Eric	  Rendon,	  and	  files	  this	  Appellee’s	  Motion	  

for	  an	  Extension	  of	  Time	  to	  File	  Appellee’s	  Brief	  on	  State’s	  Petition	  for	  

Discretionary	  Review.	  	  In	  support	  of	  the	  instant	  motion	  the	  Appellee	  

would	  show	  unto	  the	  court	  the	  following:	  

	       	        	        	       	        	        A.	  

	       The	  appellant	  was	  charged	  by	  way	  of	  indictments	  returned	  by	  a	  

Victoria	  County	  grand	  jury	  with	  the	  offenses	  of	  Money	  Laundering	  and	  	  

Possession	  of	  a	  Marijuana	  in	  cause	  numbers	  12-­‐8-­‐26805-­‐D	  &	  12-­‐8-­‐

0026806-­‐D.	  	  Following	  a	  pre-­‐trial	  motion	  to	  suppress	  evidence	  the	  trial	  
Court	  entered	  an	  order	  granting	  the	  defendant’s	  motion	  to	  suppress.	  	  

Notice	  of	  appeal	  was	  filed	  by	  the	  State	  of	  Texas	  and	  an	  appeal	  was	  

pursued	  to	  the	  Court	  of	  Appeals.	  	  The	  judgment	  of	  the	  trial	  Court	  was	  

affirmed	  on	  direct	  appeal	  and	  a	  petition	  for	  discretionary	  review	  was	  

granted	  to	  the	  State	  of	  Texas.	  	  The	  State’s	  brief	  was	  filed	  in	  this	  Court	  on	  

March	  3’	  2015.	  	  The	  appellee’s	  brief	  is	  due	  to	  be	  filed	  with	  this	  Court	  on	  

April	  2,	  2015.	  	  The	  appellee	  respectfully	  requests	  a	  thirty	  day	  extension	  

of	  time	  to	  file	  the	  appellee’s	  brief	  until	  May	  2,	  2015.	  

	        	        	         	        	         	         B.	  

	        The	  appellee	  is	  seeking	  an	  extension	  of	  time	  to	  file	  the	  instant	  for	  

the	  first	  time;	  no	  previous	  extensions	  of	  time	  have	  bee	  sought	  by	  the	  

appellee.	  

                                                             C.	  

	        The	  undersigned	  counsel	  is	  representing	  the	  appellee	  in	  this	  

matter	  without	  having	  previously	  been	  involved	  in	  this	  matter.	  	  The	  

undersigned’s	  representation	  originated	  with	  the	  filing	  of	  the	  

appellant’s	  brief	  in	  this	  Court.	  	  

                                                               	  

                                                               	  

                                                               	  
                                                             D.	  

	        The	  undersigned	  is	  presently	  in	  the	  process	  of	  compiling	  	  briefs	  

on	  the	  behalf	  of	  the	  State	  of	  Texas	  in	  the	  cases	  of	  Jennifer	  Pena	  v.	  The	  

State	  of	  Texas,	  Cause	  no.	  13-­‐14-­‐00291-­‐CR;	  Felix	  Villarreal	  v.	  The	  State	  of	  

Texas,	  Cause	  no.	  13-­‐15-­‐00014-­‐CR	  and	  Chad	  Ballard	  v.	  The	  State	  of	  

Texas,	  Cause	  No.	  04-­‐14-­‐00603-­‐CR.	  In	  addition	  the	  undersigned	  is	  in	  the	  

process	  of	  filing	  briefs	  on	  behalf	  of	  the	  appellant	  in	  the	  cases	  of	  Jordan	  

Lewis	  v.	  The	  State	  of	  Texas,	  Cause	  no.	  01-­‐14-­‐00557-­‐CR.	  

                                                             E.	  

	        Counsel	  has	  recently	  filed	  briefs	  on	  behalf	  of	  the	  appellee	  in	  the	  

cases	  of	  Lawrence	  Steele	  Terrill	  v.	  The	  State	  of	  Texas,	  Cause	  No.	  04-­‐14-­‐

00571-­‐CR	  and	  Edgar	  Javier	  Gonzales	  v.	  The	  State	  of	  Texas,	  Cause	  No.	  	  

04-­‐14-­‐00100-­‐CR.	  

                                                             F.	  

	        The	  undersigned	  recently	  filed	  a	  brief	  on	  behalf	  of	  the	  appellant	  in	  

the	  case	  of	  Ex	  Parte	  Greg	  Saul,	  Cause	  Number	  04-­‐15-­‐00093-­‐CR.	  

                                                             G.	  

	        Counsel	  is	  scheduled	  to	  begin	  a	  jury	  trial	  in	  the	  290th	  District	  

Court	  of	  Bexar	  County	  on	  April	  6,	  2015	  in	  the	  case	  of	  The	  State	  of	  Texas	  
v.	  Roland	  Aguiar,	  cause	  no.	  2014-­‐CR-­‐10164	  wherein	  the	  defendant	  is	  

charged	  with	  the	  offense	  of	  Murder.	  

                                                            	  

                                                            	  

                                     CONCLUSION	  AND	  PRAYER	  

	        Wherefore	   premises	   considered	   the	   appellee	   in	   the	   instant	   case	  

would	  respectfully	  request	  that	  this	  Court	  grant	  the	  instant	  motion	  and	  

extend	  the	  time	  for	  the	  filing	  of	  the	  appellee’s	  brief	  until	  May	  4,	  2015.	  

	  

___/s/Edward F. Shaughnessy___________
Edward	  F.	  Shaughnessy,	  III	  
206	  E.	  Locust	  
San	  Antonio,	  Texas	  78212	  
(210)	  212-­‐6700	  
(210)	  212-­‐2178	  (fax)	  
SBN	  18134500	  
Shaughnessy727@gmail.com	  
	  
	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                                            	  
                                   CERTIFICATE	  OF	  SERVICE	  
                                                       	  
	       I,	  Edward	  F.	  Shaughnessy,	  III,	  hereby	  certify	  that	  a	  true	  and	  

correct	  copy	  of	  the	  instant	  motion	  was	  mailed	  to	  Stephen	  B.	  Tyler,	  

attorney	  for	  the	  appellant	  at	  205	  N.	  Bridge	  St.	  Suite	  301,	  Victoria,	  Texas	  

77901,	  on	  this	  the	  31st	  day	  of	  March,	  2015.	  

__/s/Edward F. Shaughnessy______

Edward	  F.	  Shaughnessy,	  III